Opinion
Pee Curiam,
These are appeals from the order of the Court of Common Pleas of Lebanon County dismissing appellants’ preliminary objections to the Declaration of Taking filed by the Pennsylvania Game Commission in furtherance of the Middle Creek Waterfowl Project authorized under the Project 70 Land Acquisition and Borrowing Act, June 22, 1964, Special Sess., P. L. 131, §1 et seq., 72 P.S. §3946.1 et seq. We have examined the record carefully and find the procedures followed by the Game Commission proper. We have also examined the constitutional issues raised by appellants and find them to be without merit.
Order affirmed.
Mr. Justice Jones dissents.
Mr. Chief Justice Bell took no part in the consideration or decision of this case.